1
2
3
4
5
6
                            UNITED STATES DISTRICT COURT
7
                           CENTRAL DISTRICT OF CALIFORNIA
8
9
10    FLORENCE WALKER,                                 Case No. EDCV 21-419-JFW (KK)
11                              Plaintiff,
12                         v.                          ORDER DISMISSING COMPLAINT
                                                       WITH LEAVE TO AMEND
13    STATE OF CALIFORNIA, ET AL.
14                              Defendants.
15
16
17                                               I.
18                                       INTRODUCTION
19         Plaintiff Florence Walker (“Plaintiff”), proceeding pro se and in forma
20   pauperis, filed a Complaint (“Complaint”) pursuant to 42 U.S.C. § 1983 (“Section
21   1983”) alleging deliberate indifference to Plaintiff’s serious medical needs in violation
22   of her Eighth Amendment rights and various state law claims. For the reasons
23   discussed below, the Court dismisses the Complaint with leave to amend.
24                                               II.
25                                           BACKGROUND
26         On March 8, 2021, Plaintiff filed a Complaint pursuant to Section 1983 against
27   defendants State of California and California Department of Corrections and
28   Rehabilitation (“CDCR”) and the following defendants in their individual and official
 1   capacities: (1) correctional officer Kimberly Cole (“Cole”), (2) physician F. Hermosia
 2   (“Hermosia”); (3) registered nurse Williams (“Williams”); (4) registered nurse Carr
 3   (“Carr”); (5) licensed vocational nurse Salas (“Salas”); (6) clinical nursing staff Issachar
 4   (“Issachar”); (7) physician R. Liu (“Liu”); and (8) physician Marakonda (“Marakonda”)
 5   (collectively, “Defendants”). 1 ECF Docket No. (“Dkt.”) 1. The allegations in the
 6   Complaint arise from Plaintiff’s medical care while she was incarcerated at Central
 7   California Women’s Facility (“CCWF”) in 2008 and California Institution for Women
 8   (“CIW”) in 2016 and 2017. Id. Plaintiff alleges Defendants’ actions constituted
 9   deliberate indifference in violation of the Eighth Amendment and violations of
10   various state laws. Id. Specifically, the Complaint sets forth the following relevant
11   allegations:
12   A.     PLAINTIFF’S MEDICAL CARE AT CCWF IN 2008
13          From 2006 to 2014, Plaintiff was a state prisoner in the custody of CDCR at
14   CCWF. Id. at 7. In 2008, Plaintiff suffered from eczema and sought medical care.
15   Id. at 5. From March 14 to August 8, 2008, defendants Williams (registered nurse at
16   CCWF), Cole (correctional officer at CCWF), and Hermosia (physician at CCWF) did
17   not consider Plaintiff’s eczema to be a priority and “brushed [it] off as non-urgent or
18
     1       Plaintiff mentions “Do[e]s 1-10” in her Complaint. Dkt. 1 at 7, 11. While not
19   entirely clear, “Do[e]s 1-10” appear to refer to the Complaint’s ten named
     Defendants. See id. at 27 (“Each of the aforemention[ed] (Do[e]s 3-10) had direct
20   contact with [P]laintiff . . . .”).
21           However, to the extent Plaintiff is attempting to name Doe defendants, a
     plaintiff must allege sufficient facts to state a claim to survive dismissal on the
22   pleadings. See Wilson v. Fla. Dep’t of Revenue, No. 14-CV-04726-JCS, 2015 WL
     136557, at *11 (N.D. Cal. Jan. 8, 2015) (recognizing plaintiffs should generally be
23   permitted to pursue discovery to identify Doe defendants but dismissing Doe
     defendants for failure to state a claim because they were only named in the caption,
24   and the court had “no clue why the John Does are being named as defendants” (citing
     Lopez v. Bank of Am., No. 1:11-cv-00485-LJO-SMS, 2011 WL 1134671, at *3 (E.D.
25   Cal. Mar. 28, 2011))). Moreover, if Plaintiff is unaware of the true names of any Doe
     defendants, Plaintiff will be given the opportunity to discover those names. Plaintiff
26   is cautioned that if she is unable to timely identify the Doe defendants, the claims
     against the Doe defendants will be subject to dismissal because the Court will not be
27   able to order service against defendants who are unidentified. See Augustin v. Dep’t
     of Public Safety, No. CIV. 09-00316-ACK-BMK, 2009 WL 2591370, at *3 (D.
28   Hawai’i Aug. 24, 2009); Williams v. Schwarzenegger, No. Civ S-05-0838 DFL CMK P,
     2006 WL 3486957, at *1 (E.D. Cal. Dec. 1, 2006).
                                                    2
 1   emergency.” Id. at 5-6. In a matter of about five months, “as a result of the
 2   [cumulative] pain and suffering from [not] being treated in a prompt and diligent
 3   manner,” Plaintiff developed high blood pressure; eczema that worsened from
 4   “mild[ ] to moderate”; and “full blown open wounds on [her] hands, neck, leg, and
 5   feet, requiring immediate attention[.]” Id.
 6         On three occasions in March, April, and June 2008, defendant Williams saw
 7   Plaintiff but “never sen[t] the request for [m]edical care to schedule for a [d]octor’s
 8   appointment[.]” Id. at 5, 24. Defendant Williams failed to properly document
 9   Plaintiff’s medical condition and diagnosed Plaintiff with ringworm. Id. Defendant
10   Williams “had direct knowledge of [P]laintiff’s increasing worsening physical
11   condition” but “provided minimum care (inadequate treatment).” Id. at 24.
12         On August 4 and 5, 2008, Plaintiff showed defendant Cole the condition of
13   Plaintiff’s hand and requested defendant Cole to contact the clinic. Id. at 5.
14   Defendant Cole, however, refused to summon medical care. Id. at 5, 23.
15         On August 5 and 6, 2008, defendant Hermosia saw Plaintiff at the onsite
16   infirmary known as “805-SNF.” Id. at 23. Defendant Hermosia refused to treat
17   Plaintiff, even though defendant Hermosia saw Plaintiff’s cracked and swollen right
18   foot and the “gaping open wound in [P]laintiff’[s]” right hand, right foot, and left
19   shin. Id. at 5, 23. Plaintiff’s rash had turned into an “open flesh wound” and was
20   “oozing puss.” Id. at 23. Defendant Hermosia told Plaintiff he could not help her.
21   Id. at 5. He did not provide her “any topical ointment” or “any medical provisions to
22   wash, clean, bandag[e, and] prevent any further infection from occurring.” Id. at 5,
23   23. He also “refused to notify the [primary care physician] on the yard where
24   [P]laintiff was residing.” Id. He told Plaintiff she needed to submit a “co-pay
25   C.D.C.R.-7362, request for Medical service[ ] form[.]”2 Id. at 5.
26
27
28
     2      Plaintiff states that the “CDCR-7362, sick -call requests (co-pay) forms serve[ ]
     to notify medical staff of an issue.” Dkt. 1 at 27.
                                                 3
 1         In 2013, due to “continued issue with delay or lack o[f] treatment for issues
 2   related to [e]czema,” Plaintiff developed supraventricular tachycardia, and an
 3   electrocardiogram indicated Plaintiff had a myocardial injury. Id. at 6.
 4   B.    PLAINTIFF’S MEDICAL CARE AT CIW IN 2016 and 2017
 5         From 2014 to 2019, Plaintiff was a state prisoner in the custody of CDCR at
 6   CIW. Id. at 7. Between July 6 and 29, 2016, Plaintiff had “serious physical injuries”
 7   stemming from her eczema and required seven days of “wound-care.” Id. at 7-8.
 8   During this time, Plaintiff sought medical care from defendants Carr (registered nurse
 9   at CIW), Salas (licensed vocational nurse at CIW), and Liu (physician at CIW) and
10   interacted with defendant Issachar (clinical nursing staff at CIW). See id. at 24-26.
11         On July 7 and 8, 2016, Plaintiff informed defendant Carr that Plaintiff “was
12   beginning to have a[n] eczema flare-up and needed to see her PCP in order to be seen
13   by [a] dermatologist to get the shot (Keflon)[.]” Id. at 24. Defendant Carr
14   “diagnos[ed] the condition as not needing further medical attention” and re-ordered
15   one tube of triamcinolone ointment, even though Plaintiff told defendant Carr that
16   the ointment “was not having an impact” on her eczema. Id. Defendant Carr told
17   Plaintiff to submit another “sick-call request CDCR-7362 form” if Plaintiff’s rash
18   worsened and refused to “send a request to be seen by [a] PCP.” Id.
19         On July 9, 2016, defendant Salas “triaged [Plaintiff] as non-urgent,” even
20   though Plaintiff wrote “URGENT” at the top of her request. Id. at 25. Defendant
21   Salas noted defendant Carr had seen Plaintiff on July 7 and 8, 2016 and re-ordered the
22   topical ointment. Id. Plaintiff told defendant Salas that Plaintiff needed to “get the
23   shot (Keflon) that the dermatologist would order[.]” Id. Defendant Salas, however,
24   told Plaintiff she did not need to see a doctor and responded, “This is not urgent, you
25   have the ointment, use it and submit another co-pay 7362 form in 7 days [if] the
26   condition gets wors[e].” Id.
27         Between July 14 and 15, 2016 and between July 21 and 25, 2016, defendant Liu
28   “refused to attend to [Plaintiff] at the on-site hospital (TTA).” Id. at 26. Finally, on
                                                 4
 1   July 29, 2016, defendant Issachar “[t]hreaten[ed] to have [P]laintiff removed from
 2   wound-care” because Plaintiff “answered a question.” Id.
 3          About eight months later, in March or April 2017, defendant Marakonda
 4   (physician at CIW) refused to provide Plaintiff a “(Keflon) shot[.]” Id. Plaintiff had
 5   “indicated that a previous shot had worn off and that [P]laintiff was beginning to
 6   experience another eczema flare-up and a much needed benedryl shot for the severe
 7   itching.” Id.
 8          In 2018, Plaintiff “had to have a [h]eart ablation” after her medications were no
 9   longer effective in treating her supraventricular tachycardia. Id. at 6.
10          Plaintiff further alleges that “[a]s a result of hav[ing] to endure sufferings and
11   physical pain,” Plaintiff has a “compromised health level” and “can no longer work.”
12   Id. Plaintiff seeks injunctive relief “[f]or future medical care-treatments, which could
13   include any surgeries [she] may need,” in addition to compensatory and punitive
14   damages. Id. at 6, 10, 28.
15                                              III.
16                                STANDARD OF REVIEW
17          Where a plaintiff is proceeding in forma pauperis, a court must screen the
18   complaint under 28 U.S.C. § 1915 and is required to dismiss the case at any time if it
19   concludes the action is frivolous or malicious, fails to state a claim on which relief may
20   be granted, or seeks monetary relief against a defendant who is immune from such
21   relief. 28 U.S.C. § 1915(e)(2)(B); see also Barren v. Harrington, 152 F.3d 1193, 1194
22   (9th Cir. 1998).
23          Under Federal Rule of Civil Procedure 8 (“Rule 8”), a complaint must contain a
24   “short and plain statement of the claim showing that the pleader is entitled to relief.”
25   FED. R. CIV. P. 8(a)(2). In determining whether a complaint fails to state a claim for
26   screening purposes, a court applies the same pleading standard as it would when
27   evaluating a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6). See
28   Watison v. Carter, 668 F.3d 1108, 1112 (9th Cir. 2012).
                                                  5
 1            A complaint may be dismissed for failure to state a claim “where there is no
 2   cognizable legal theory or an absence of sufficient facts alleged to support a
 3   cognizable legal theory.” Zamani v. Carnes, 491 F.3d 990, 996 (9th Cir. 2007). In
 4   considering whether a complaint states a claim, a court must accept as true all of the
 5   material factual allegations in it. Hamilton v. Brown, 630 F.3d 889, 892-93 (9th Cir.
 6   2011). The court, however, need not accept as true “allegations that are merely
 7   conclusory, unwarranted deductions of fact, or unreasonable inferences.” In re
 8   Gilead Scis. Sec. Litig., 536 F.3d 1049, 1055 (9th Cir. 2008). Although a complaint
 9   need not include detailed factual allegations, it “must contain sufficient factual matter,
10   accepted as true, to state a claim to relief that is plausible on its face.” Cook v.
11   Brewer, 637 F.3d 1002, 1004 (9th Cir. 2011) (quoting Ashcroft v. Iqbal, 556 U.S. 662,
12   678 (2009)). A claim is facially plausible when it “allows the court to draw the
13   reasonable inference that the defendant is liable for the misconduct alleged.” Id. The
14   complaint “must contain sufficient allegations of underlying facts to give fair notice
15   and to enable the opposing party to defend itself effectively.” Starr v. Baca, 652 F.3d
16   1202, 1216 (9th Cir. 2011).
17            “A document filed pro se is ‘to be liberally construed,’ and a ‘pro se complaint,
18   however inartfully pleaded, must be held to less stringent standards than formal
19   pleadings drafted by lawyers.’” Woods v. Carey, 525 F.3d 886, 889-90 (9th Cir. 2008).
20   Liberal construction, however, should only be afforded to “a plaintiff’s factual
21   allegations,” Neitzke v. Williams, 490 U.S. 319, 330 n.9 (1989), and a court need not
22   accept as true “unreasonable inferences or assume the truth of legal conclusions cast
23   in the form of factual allegations,” Ileto v. Glock Inc., 349 F.3d 1191, 1200 (9th Cir.
24   2003).
25            If a court finds the complaint should be dismissed for failure to state a claim,
26   the court has discretion to dismiss with or without leave to amend. Lopez v. Smith,
27   203 F.3d 1122, 1126-30 (9th Cir. 2000). Leave to amend should be granted if it
28   appears possible the defects in the complaint could be corrected, especially if the
                                                   6
 1   plaintiff is pro se. Id. at 1130-31; see also Cato v. United States, 70 F.3d 1103, 1106
 2   (9th Cir. 1995). However, if, after careful consideration, it is clear a complaint cannot
 3   be cured by amendment, the court may dismiss without leave to amend. Cato, 70
 4   F.3d at 1107-11; see also Moss v. U.S. Secret Serv., 572 F.3d 962, 972 (9th Cir. 2009).
 5                                               IV.
 6                                        DISCUSSION
 7   A.     THE COMPLAINT IMPROPERLY JOINS DISTINCT CLAIMS
 8          1.     Applicable Law
 9          A basic lawsuit is a single claim against a single defendant. Federal Rule of
10   Civil Procedure 18(a) allows a plaintiff to add multiple claims to the lawsuit when they
11   are against the same defendant. FED. R. CIV. P. 18(a). Federal Rule of Civil
12   Procedure 20(a)(2) (“Rule 20(a)(2)”) allows a plaintiff to join multiple defendants to a
13   lawsuit where the right to relief arises out of the same “transaction, occurrence, or
14   series of transactions” and “any question of law or fact common to all defendants will
15   arise in the action.” FED. R. CIV. P. 20(a)(2); see also League to Save Lake Tahoe v.
16   Tahoe Reg’l Plan. Agency, 558 F.2d 914, 917 (9th Cir. 1977). However, “[m]ere
17   proximity in time and similarity in the types of problems” a plaintiff encounters “are
18   not enough to satisfy Rule 20(a)(2) and bring in one suit otherwise unrelated claims
19   against different defendants.” Kerstein v. Antelope Valley Hosp., No. CV 18-8960
20   PA (JPRX), 2018 WL 10111361, at *2 (C.D. Cal. Nov. 6, 2018) (citation and internal
21   quotation marks omitted). Moreover, “[u]nrelated claims against different defendants
22   belong in different suits . . . to prevent the sort of morass that [a multi-claim, multi-
23   defendant suit] produce[s.]” Billie v. Brown, No. 2:19-cv-03078-VAP (SK), 2019 WL
24   6792806, at *1 (C.D. Cal. Aug. 28, 2019) (citing George v. Smith, 507 F.3d 605, 607
25   (7th Cir. 2007)). When numerous claims are misjoined, the court can generally
26   dismiss all but the first named defendant without prejudice to the institution of new,
27   separate lawsuits against some or all of the present defendants based on the claim or
28   claims attempted to be set forth in the present complaint. Coughlin v. Rogers, 130
                                                  7
 1   F.3d 1348, 1350 (9th Cir. 1997); Kirakosian v. J&L Sunset Wholesale & Tobacco, No.
 2   2:16-CV-06097-CAS (AJWx), 2017 WL 3038307, at *3 (C.D. Cal. July 18, 2017) (“An
 3   accepted practice under Rule 21 is to dismiss all defendants except for the first
 4   defendant named in the complaint.”).
 5         2.     Analysis
 6         Here, the Complaint contains allegations regarding two separate incidents of
 7   Plaintiff’s medical care: one that takes place at CCWF in 2008; and the other, at CIW
 8   in 2016 and 2017. Relatedly, the Complaint names eight individual defendants who
 9   were either employed at CCWF or CIW. To the extent Plaintiff alleges her eczema
10   was the “stimulus issue” necessitating medical care at both institutions, dkt. 1 at 6, the
11   Court finds Plaintiff has improperly joined multiple defendants to a lawsuit where the
12   right to relief arises out of multiple occurrences. See Kerstein, 2018 WL 10111361, at
13   *2 (finding defendants are improperly joined where plaintiff’s “claims against the
14   Hospital Defendants and against the Nursing Facility Defendants relate to distinct
15   events occurring at different locations and times, involving different individuals”).
16   Specifically, the Complaint improperly joins claims against defendants Williams, Cole,
17   and Hermosia in connection with Plaintiff’s medical care at CCWF with claims against
18   defendants Carr, Salas, Liu, Issachar, and Marakonda in connection with Plaintiff’s
19   medical care at CIW.
20         Accordingly, Plaintiff’s various unrelated claims against different defendants
21   must be brought in separate lawsuits. 3
22   ///
23   ///
24
25   3      If, for example, Plaintiff chooses to pursue her claims against defendants
     employed at CCWF in an amended complaint, any claims regarding her treatment
26   while at CIW must be brought in a separate lawsuit. In the event Plaintiff files an
     amended complaint that once again improperly joins unrelated claims and defendants,
27   the Court will be inclined to dismiss all but the first named defendant, State of
     California, without prejudice based on improper joinder, see Kirakosian, 2017 WL
28   3038307, at *3, and dismiss the claims against defendant State of California with
     prejudice because they are barred by the Eleventh Amendment as set forth below.
                                                  8
 1   B.     THE ELEVENTH AMENDMENT BARS ALL SECTION 1983
 2          CLAIMS AGAINST DEFENDANT STATE OF CALIFORNIA,
 3          DEFENDANT CDCR, AND THE INDIVIDUAL DEFENDANTS IN
 4          THEIR OFFICIAL CAPACITY FOR MONEY DAMAGES
 5          1.     Applicable Law
 6          “The Eleventh Amendment prohibits federal courts from hearing suits brought
 7   against an unconsenting state.” Brooks v. Sulphur Springs Valley Elec. Co-op., 951
 8   F.2d 1050, 1053 (9th Cir. 1991) (citing Pennhurst State Sch. & Hosp. v. Halderman,
 9   465 U.S. 89, 100 (1984)). This jurisdictional bar includes “suits naming state agencies
10   and departments as defendants,” and it applies whether a plaintiff “seek[s] damages or
11   injunctive relief.” Id.; Pennhurst State Sch. & Hosp., 465 U.S. at 102. “[A]n entity
12   with Eleventh Amendment immunity is not a ‘person’ within the meaning of § 1983.”
13   Howlett By & Through Howlett v. Rose, 496 U.S. 356, 365 (1990). Thus, “neither a
14   State nor its officials acting in their official capacities are ‘persons’ under § 1983.”
15   Will v. Mich. Dep’t of State Police, 491 U.S. 58, 71 (1989).
16          2.     Analysis
17          Here, to the extent Plaintiff seeks to sue, pursuant to Section 1983, defendants
18   State of California and CDCR, 4 and individual defendants in their official capacity for
19   money damages, 5 the claims are barred under the Eleventh Amendment.
20
21
22
23   4      Plaintiff states State of California and CDCR officials, including those in
     CDCR’s Regulation and Policy Management Branch, “were completely aware of the
24   issues to which Plaintiff is complaining[.]” Dkt. 1 at 20. To the extent Plaintiff seeks
     to name particular State of California or CDCR officials as defendants, she may do so
25   in an amended complaint.
26
     5      Individual state official and employees may be sued in their official capacity for
     prospective injunctive relief under the Ex parte Young doctrine, a limited exception to
27   Eleventh Amendment immunity. See Ex parte Young, 209 U.S. 123 (1908); Doe v.
     Regents of the Univ. of Cal., 891 F.3d 1147, 1153 (9th Cir. 2018) (“Under the Ex
28   parte Young exception to that Eleventh Amendment bar, a party may seek
     prospective injunctive relief against an individual state officer in her official capacity.”)
                                                   9
 1          Accordingly, Plaintiff’s Section 1983 claims against defendants State of
 2   California and CDCR, and the individual defendants in their official capacity for
 3   money damages are subject to dismissal.
 4   C.     THE COMPLAINT FAILS TO STATE A CLAIM FOR DELIBERATE
 5          INDIFFERENCE TO SERIOUS MEDICAL NEEDS AGAINST
 6          DEFENDANTS WILLIAMS, COLE, CARR, SALAS, ISSACHAR, LIU,
 7          AND MARAKONDA
 8          1.     Applicable Law
 9          Section 1983 prohibits persons acting under color of law from depriving
10   individuals of their constitutional rights. 42 U.S.C. § 1983. To state a claim against a
11   defendant for violation of civil rights under Section 1983, a plaintiff must allege the
12   defendant deprived him or her of a right guaranteed under the Constitution or a
13   federal statute. See West v. Atkins, 487 U.S. 42, 48 (1988); Karim-Panahi v. Los
14   Angeles Police Dep’t, 839 F.2d 621, 624 (9th Cir. 1998). A plaintiff must present
15   facts showing how a particular defendant was directly and personally involved in
16   inflicting the alleged injury. See Iqbal, 556 U.S. at 676. Moreover, although a
17   complaint need not include detailed factual allegations, it “must contain sufficient
18   factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”
19   Cook, 637 F.3d at 1004 (quoting Iqbal, 556 U.S. at 678).
20          Prison officials or private physicians under contract to treat state inmates
21   “violate the Eighth Amendment if they are ‘deliberate[ly] indifferen[t] to [a prisoner’s]
22   serious medical needs.’” Peralta v. Dillard, 744 F.3d 1076, 1081 (9th Cir. 2014)
23   (alterations in original) (citation omitted); Farmer v. Brennan, 511 U.S. 825, 828
24   (1994); West, 487 U.S. at 54. To assert a deliberate indifference claim, a prisoner
25   plaintiff must show the defendant (1) deprived him of an objectively serious medical
26   need, and (2) acted with a subjectively culpable state of mind. Wilson v. Seiter, 501
27   U.S. 294, 297 (1991).
28
                                                   10
 1          “A medical need is serious if failure to treat it will result in ‘significant injury or
 2   the unnecessary and wanton infliction of pain.’” Peralta, 744 F.3d at 1081. “A prison
 3   official is deliberately indifferent to [a serious medical] need if he ‘knows of and
 4   disregards an excessive risk to inmate health.’” Id. at 1082 (citation omitted). This
 5   standard “requires more than ordinary lack of due care.” Colwell v. Bannister, 763
 6   F.3d 1060, 1066 (9th Cir. 2014). The “official must both be aware of facts from
 7   which the inference could be drawn that a substantial risk of serious harm exists, and
 8   he must also draw the inference.” Id.
 9          “Deliberate indifference ‘may appear when prison officials deny, delay, or
10   intentionally interfere with medical treatment, or it may be shown by the way in which
11   prison physicians provide medical care.’” Id. (citing Hutchinson v. United States, 838
12   F.2d 390, 394 (9th Cir. 1988)). In either case, however, the indifference to the
13   inmate’s medical needs must be purposeful and substantial; negligence, inadvertence,
14   or differences in medical judgment or opinion do not rise to the level of a
15   constitutional violation. See Jackson v. McIntosh, 90 F.3d 330, 332 (9th Cir. 1996),
16   cert. denied, 519 U.S. 1029 (1996); Toguchi v. Chung, 391 F.3d 1051, 1060 (9th Cir.
17   2004) (finding negligence constituting medical malpractice is not sufficient to establish
18   an Eighth Amendment violation); Sanchez v. Vild, 891 F.2d 240, 242 (9th Cir. 1989).
19   Similarly, “[a] difference of opinion between a prisoner-patient and prison medical
20   authorities regarding treatment does not give rise” to a Section 1983 claim. Franklin
21   v. Or., State Welfare Div., 662 F.2d 1337, 1344 (9th Cir. 1981). A plaintiff “must
22   show that the course of treatment the doctors chose was medically unacceptable
23   under the circumstances, and . . . that they chose this course in conscious disregard of
24   an excessive risk to plaintiff’s health.” Jackson, 90 F.3d at 331.
25          2.     Analysis
26          As an initial matter, Plaintiff has alleged sufficient facts for the Court to
27   reasonably infer Plaintiff had a serious medical need in 2008, 2016, and 2017 that
28   would result in “‘significant injury or the unnecessary and wanton infliction of pain’”
                                                   11
 1   if not treated. Peralta, 744 F.3d at 1081. Plaintiff alleges in 2008, Plaintiff developed
 2   high blood pressure; eczema that worsened from “mild[ ] to moderate”; and “full
 3   blown open wounds on [her] hands, neck, leg, and feet, requiring immediate
 4   attention[.]” Dkt. 1 at 5-6. Plaintiff also alleges in 2016, Plaintiff had “serious
 5   physical injuries” stemming from her eczema and required seven days of “wound-
 6   care.” Id. at 7-8. Plaintiff further alleges in 2017, she had “another eczema flare-up”
 7   and “severe itching.” Id. at 26.
 8          However, as detailed below, Plaintiff provides insufficient factual allegations to
 9   support her claims as to defendants Williams, Cole, Carr, Salas, Issachar, Liu, and
10   Marakonda.
11                 a.        Defendant Williams
12          Plaintiff alleges defendant Williams was deliberately indifferent to a serious
13   medical need because defendant Williams failed to properly document Plaintiff’s
14   medical condition, “never sen[t] the request for [m]edical care to schedule for a
15   [d]octor’s appointment,” and “provided minimum care (inadequate treatment).” Dkt.
16   1 at 5, 24. Plaintiff, however, fails to sufficiently allege that defendant Williams
17   deprived Plaintiff of an objectively serious medical need. Plaintiff admits defendant
18   Williams treated her with at least “minimum care.” Id. at 24. To the extent Plaintiff
19   alleges defendant Williams only provided “minimum care” to support an inference of
20   defendant Williams’ negligence, negligence does not rise to the level of a
21   constitutional violation. See Toguchi, 391 F.3d at 1060. In addition, Plaintiff fails to
22   allege defendant Williams acted with a subjectively capable state of mind. Specifically,
23   Plaintiff does not allege facts showing defendant Williams was aware of and
24   consciously disregarded the severity of Plaintiff’s eczema or related conditions. See
25   Peralta, 744 F.3d at 1081.
26          Accordingly, Plaintiff’s Eighth Amendment claim against defendant Williams is
27   subject to dismissal.
28   ///
                                                 12
 1                 b.        Defendant Cole
 2          Plaintiff alleges defendant Cole was deliberately indifferent to a serious medical
 3   need because defendant Cole saw “full blown open wounds” on Plaintiff’s hand and
 4   refused to summon medical care on August 4 and 5, 2008. Dkt. 1 at 5, 23.
 5   Defendant Cole’s refusal, however, does not appear to have deprived Plaintiff of
 6   medical care. In fact, on August 5 and 6, 2008, Plaintiff admits medical professional
 7   and defendant Hermosia saw Plaintiff at the onsite infirmary. Id. at 23; see also Perez
 8   v. Brady, No. 2:19-cv-04309-VBF (KES), 2020 WL 2441434, at *7-8 (C.D. Cal. Mar.
 9   16, 2020), report and recommendation adopted, 2020 WL 2395210 (C.D. Cal. May 12,
10   2020) (finding because no harm resulted from delay in seeing a doctor, Plaintiff fails
11   to sufficiently allege an Eighth Amendment deliberate indifference claim).
12          Accordingly, Plaintiff’s Eighth Amendment claim against defendant Cole is
13   subject to dismissal.
14                 c.        Defendant Carr
15          Plaintiff alleges defendant Carr was deliberately indifferent to a serious medical
16   need because defendant Carr found Plaintiff did not need further medical attention,
17   even though Plaintiff told defendant Carr that the triamcinolone ointment was “not
18   having an impact” on Plaintiff’s eczema. Dkt. 1 at 24. However, although Plaintiff
19   alleges she wanted to be “seen by [a] dermatologist to get the shot (Keflon),” id.,
20   defendant Carr’s decision to treat Plaintiff by reordering a tube of triamcinolone
21   ointment is merely a “difference[ ] in medical judgment or opinion” and does “not
22   rise to the level of a constitutional violation,” Jackson, 90 F.3d at 331.
23          Accordingly, Plaintiff’s Eighth Amendment claim against defendant Carr is
24   subject to dismissal.
25                 d.        Defendant Salas
26          Plaintiff alleges defendant Salas was deliberately indifferent to a serious medical
27   need because defendant Salas determined Plaintiff did not need to see a doctor and
28   instructed Plaintiff to continue using the ointment and seek medical care in seven
                                                 13
 1   days. Dkt. 1 at 25. First, without further allegations, defendant Salas’
 2   recommendation that Plaintiff continue using the ointment and seek medical care in
 3   seven days is merely a “difference[ ] in medical judgment or opinion” and does “not
 4   rise to the level of a constitutional violation.” Jackson, 90 F.3d at 331. In addition,
 5   because Plaintiff does not specifically allege whether defendant Salas was aware of
 6   Plaintiff’s worsening condition, the Court cannot draw an inference that defendant
 7   Salas acted with a sufficiently culpable state of mind.
 8          Accordingly, Plaintiff’s Eighth Amendment claim against defendant Salas is
 9   subject to dismissal.
10                 e.        Defendant Liu
11          Plaintiff alleges defendant Liu was deliberately indifferent to a serious medical
12   need because defendant Liu “refused to attend to [Plaintiff] at the on-site hospital
13   (TTA).” Dkt. 1 at 26. Plaintiff, however, does not allege any facts showing that
14   defendant Liu knew of Plaintiff’s “serious physical injuries, requiring 7 days of
15   wound-care,” id. at 7, and thus consciously disregarded an excessive risk to Plaintiff’s
16   health. The Court, therefore, cannot draw an inference that defendant Liu acted with
17   a subjectively culpable mind.
18          Accordingly, Plaintiff’s Eighth Amendment claim against defendant Liu is
19   subject to dismissal.
20                 f.        Defendant Issachar
21          Plaintiff alleges defendant Issachar was deliberately indifferent to a serious
22   medical need because defendant Issachar “[t]hreaten[ed] to have [P]laintiff removed
23   from wound-care” for “answer[ing] a question.”6 Id. at 26. However, because
24
     6       To the extent Plaintiff seeks to allege a First Amendment retaliation claim,
25   Plaintiff’s conclusory allegation that defendant Issachar threatened Plaintiff is
     insufficient to support a First Amendment retaliation claim. To state a viable First
26   Amendment retaliation claim, a prisoner must allege five elements: “(1) [a]n assertion
     that [a prison official] took some adverse action against an inmate (2) because of
27   (3) that prisoner’s protected conduct, and that such action (4) chilled the inmate’s
     exercise of [her] First Amendment rights, and (5) the action did not reasonably
28   advance a legitimate correctional goal.” Rhodes v. Robinson, 408 F.3d 559, 567-68
     (9th Cir. 2005); see also Pratt v. Rowland, 65 F.3d 802, 808 (9th Cir. 1995) (observing
                                                   14
 1   Plaintiff does not allege defendant Issachar acted on that threat, the Court cannot
 2   draw an inference that defendant Issachar deprived Plaintiff of an objectively serious
 3   medical need. See Keenan v. Hall, 83 F.3d 1083, 1092 (9th Cir. 1996), opinion
 4   amended on denial of reh’g, 135 F.3d 1318 (9th Cir. 1998) (“[V]erbal harassment
 5   generally does not violate the Eighth Amendment.”). Further, because Plaintiff fails
 6   to allege facts showing defendant Issachar knew of and consciously disregarded
 7   Plaintiff’s eczema or related conditions, the Court cannot draw an inference that
 8   defendant Issachar acted with a subjectively culpable mind.
 9          Accordingly, Plaintiff’s Eighth Amendment claim against defendant Issachar is
10   subject to dismissal.
11                 g.        Defendant Marakonda
12          Plaintiff alleges defendant Marakonda was deliberately indifferent to a serious
13   medical need because defendant Marakonda refused to provide Plaintiff a “(Keflon)
14   shot when [P]laintiff indicated that a previous shot had worn off and that [P]laintiff
15   was beginning to experience another eczema flare-up and a much needed benedryl
16   shot for the severe itching.” Dkt. 1 at 26. Plaintiff, however, does not allege any facts
17   to support an inference that defendant Marakonda deprived Plaintiff of an objectively
18   serious medical need. Specifically, Plaintiff does not allege whether defendant
19   Marakonda failed to provide any medical treatment whatsoever or chose a course of
20   treatment that was medically unacceptable under the circumstances. Once again, a
21   “difference[ ] in medical judgment or opinion” does “not rise to the level of a
22   constitutional violation.” Jackson, 90 F.3d at 331. In addition, to the extent Plaintiff
23   attempts to allege defendant Marakonda’s actions rose to the level of negligence,
24   negligence does “not rise to the level of a constitutional violation.” Id.
25
26
27   a prisoner “must show that there were no legitimate correctional purposes motivating
     the actions he complained of”). Without alleging facts showing Plaintiff’s response to
28   “a question” was protected conduct, the Complaint fails to allege a First Amendment
     retaliation claim.
                                              15
 1          Accordingly, Plaintiff’s Eighth Amendment claim against defendant Marakonda
 2   is subject to dismissal.
 3          Plaintiff, therefore, fails to state an Eight Amendment deliberate indifference
 4   claim against defendants Williams, Cole, Carr, Salas, Issachar, Liu, and Marakonda. If
 5   Plaintiff seeks to amend her claim against these defendants, she must allege specific
 6   facts indicating, among other things, when and how each of these defendants were
 7   informed Plaintiff was in severe pain and what actions each defendant took to deny
 8   Plaintiff pain medication or treatment.
 9                                                V.
10                LEAVE TO FILE A FIRST AMENDED COMPLAINT
11          For the foregoing reasons, the Complaint is subject to dismissal. As the Court
12   is unable to determine whether amendment would be futile, leave to amend is granted.
13   See Lucas v. Dep’t of Corr., 66 F.3d 245, 248 (9th Cir. 1995) (per curiam). Plaintiff is
14   advised that the Court’s determination herein that the allegations in the Complaint are
15   insufficient to state a particular claim should not be seen as dispositive of that claim.
16   Accordingly, while the Court believes Plaintiff has failed to plead sufficient factual
17   matter in her pleading, accepted as true, to state a claim to relief that is viable on its
18   face, Plaintiff is not required to omit any claim in order to pursue this action.
19   However, if Plaintiff asserts a claim in her First Amended Complaint that has been
20   found to be deficient without addressing the claim’s deficiencies, then the Court,
21   pursuant to the provisions of 28 U.S.C. § 636, ultimately will submit to the assigned
22   district judge a recommendation that such claim be dismissed with prejudice for
23   failure to state a claim, subject to Plaintiff’s right at that time to file Objections with
24   the district judge as provided in the Local Rules Governing Duties of Magistrate
25   Judges.
26          Accordingly, IT IS ORDERED THAT within twenty-one (21) days of the
27   service date of this Order, Plaintiff choose one of the following three options:
28
                                                  16
 1         1.     Plaintiff may file a First Amended Complaint to attempt to cure the
 2   deficiencies discussed above. The Clerk of Court is directed to mail Plaintiff a blank
 3   Central District civil rights complaint form to use for filing the First Amended
 4   Complaint, which the Court encourages Plaintiff to use.
 5         If Plaintiff chooses to file a First Amended Complaint, she must clearly
 6   designate on the face of the document that it is the “First Amended Complaint,” it
 7   must bear the docket number assigned to this case, and it must be retyped or
 8   rewritten in its entirety, preferably on the court-approved form. Plaintiff shall not
 9   include new defendants or allegations that are not reasonably related to the claims
10   asserted in the Complaint. In addition, the First Amended Complaint must be
11   complete without reference to the Complaint, or any other pleading, attachment, or
12   document.
13         An amended complaint supersedes the preceding complaint. Ferdik v.
14   Bonzelet, 963 F.2d 1258, 1262 (9th Cir. 1992). After amendment, the Court will treat
15   all preceding complaints as nonexistent. Id. Because the Court grants Plaintiff
16   leave to amend as to all her claims raised here, any claim raised in a preceding
17   complaint is waived if it is not raised again in the First Amended Complaint.
18   See Lacey v. Maricopa Cnty., 693 F.3d 896, 928 (9th Cir. 2012).
19         The Court advises Plaintiff that it generally will not be well-disposed toward
20   another dismissal with leave to amend if Plaintiff files a First Amended Complaint
21   that continues to include claims on which relief cannot be granted. “[A] district
22   court’s discretion over amendments is especially broad ‘where the court has already
23   given a plaintiff one or more opportunities to amend [her] complaint.’” Ismail v.
24   Cnty. of Orange, 917 F. Supp. 2d 1060, 1066 (C.D. Cal. 2012); see also Ferdik, 963
25   F.2d at 1261. Thus, if Plaintiff files a First Amended Complaint with claims on
26   which relief cannot be granted, the First Amended Complaint will be
27   dismissed without leave to amend and with prejudice.
28
                                                17
 1          2.     Alternatively, Plaintiff may file a notice with the Court that she intends
 2   to stand on the allegations in his Complaint. If Plaintiff chooses to stand on the
 3   Complaint despite the deficiencies in all of Plaintiff’s claims identified above, then the
 4   Court will submit a recommendation to the assigned district judge that the
 5   Complaint, in its entirety, be dismissed for improperly joining distinct claims
 6   and failure to state a claim, subject to Plaintiff’s right at that time to file Objections
 7   with the district judge as provided in the Local Rules Governing Duties of Magistrate
 8   Judges.
 9          3.     Finally, Plaintiff may voluntarily dismiss the action without prejudice,
10   pursuant to Federal Rule of Civil Procedure 41(a). The Clerk of Court is directed to
11   mail Plaintiff a blank Notice of Dismissal Form, which the Court encourages Plaintiff
12   to use if she chooses to voluntarily dismiss the action.
13          Plaintiff is explicitly cautioned that failure to timely respond to this
14   Order will result in this action being dismissed without prejudice for failure to
15   prosecute and/or obey Court orders pursuant to Federal Rule of Civil
16   Procedure 41(b).
17
18   Dated: May 25, 2021
19                                            HONORABLE
                                              H ONORAB   BLE KKENLY
                                                                 ENLY KIYA KATO
                                              United States Magistrate
                                                            Maggistrate Judge
20
21
22
23
24
25
26
27
28
                                                 18
